KELLY, Judge.
Eryc Cuevas appeals from his sentence for lewd or lascivious molestation. He correctly argues that, although the trial court orally pronounced that he was being sentenced as a prison releasee reoffender, the written sentence contains both a prison releasee reoffender and a habitual felony offender designation. Accordingly, we affirm Cuevas’s judgment and life sentence, but remand to the trial court for correction of the written sentence to conform to the oral pronouncement. See Ashley v. State, 850 So.2d 1265, 1268 (Fla.2003) (noting that a trial court’s oral pronouncement of sentence controls over the written document).
Affirmed in part, reversed in part, and remanded.
VILLANTI and BLACK, JJ., Concur.